DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the scope of the claimed invention is indefinite because it encompasses both a method and an apparatus.  If Applicant intends to claim a method of using a snow removal blade, Applicant is advised to replace “as claimed in claim 6” with the structural limitations of the snow removal blade recited in claim 6.  For the purpose of prosecution on the merits, the examiner has considered claim 1 to be directed to a method.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-9, 11-16, and 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US Patent Application Publication No. 2004/0060201 A1) in view of Heermance (US Patent No. 1,629,160 A).
Regarding claim 6, Schultz et al. ‘201 discloses a snow removal blade (440) for removing snow from a snow-covered road surface, the blade comprising:
a rolling body (480); 
a removal knife (486) connected to a lower portion of said rolling 5body (480) and adapted to slide, in use, adjacent to the road surface thus leaving a layer of residual snow on the road surface; and
a mixing and pressing member (516) for the residual snow arranged behind said removal knife in a forward movement direction of the blade;
the removal knife (486) and the mixing and pressing member (516) delimiting between them a lateral snow outlet channel, said mixing and pressing member (516) being configured to mix said layer of residual snow with a melting material arranged in said lateral outlet channel and for 20compressing the residual snow mixed with the melting material on the road surface during its forward movement.
Further regarding claim 6, Schultz et al. ‘201 fails to teach a feeding assembly.  Heermance ‘160 discloses a snow removal device comprising a lateral channel (i.e., the hollow of element 30) formed between a front edge member (32) and a rear edge member (32), wherein a feeding assembly for supplying a snow melting material is provided, the assembly comprising a snow melting material, a plurality of delivery nozzles (51), and a circuit (50) for feeding the melting material to said nozzles, 10wherein said 15nozzles comprise respective outlets arranged in said channel for sending the melting material onto snow present in the lateral channel, and wherein the snow melting material is a liquid (the liquid component of steam per the express teaching for “a feed water storage tank” on p. 1, lines 58-61 of Heermance).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lateral snow outlet channel of Schultz such that it would have included a feeding assembly with delivery nozzles and a liquid snow melting material, as suggested by Heermance.  The motivation for making the modification would have been to include means for facilitating removal of any snow or ice remaining after passage of the removal knife.
Still further regarding claim 6, the combination of Schultz and Heermance fails to teach the nozzles arranged closer to the mixing and pressing member than to the removal knife.  However, it would have been an obvious modification for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art blade such that the nozzles would have been arranged closer to the mixing and pressing member than to the removal knife, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this instance, the motivation for arranging the nozzles closer to the mixing and pressing member would have been to inhibit the accumulation of snow and ice on the same and, ultimately, buildup in the channel.
Regarding claim 7, in the combination of Schultz and Heermance, said mixing and pressing member (516) is separated from said removal knife (486) 25and said nozzles (51) are outside of or separated from both the removal knife and the mixing and pressing member.  
Regarding claim 8, in the combination of Schultz and Heermance, Schultz shows said mixing and pressing member (516) fixed to said rolling body (480). (Figs. 11 and 14)
Regarding claim 9, in the combination of Schultz and Heermance, Schultz shows said mixing and pressing member (516) fixed in respect to said removal knife (486).  (Figs. 11 and 14)
Regarding claim 11, in the combination of Schultz and Heermance, said nozzles (51) are arranged alongside said mixing and pressing member (516).  
Regarding claim 12, in the combination of Schultz and Heermance, said removal knife and said mixing and pressing member have respective end surfaces facing, in use, the road surface arranged, in use, at the same height from the road surface.  
Regarding claim 13, in the combination of Schultz and Heermance, said removal blade and said mixing and pressing member have respective end surfaces facing, in use, the road surface lying on a shared flat plane.

	Regarding claims 1-5 and 15, the examiner notes the claimed method steps depend from an apparatus claim.  The claimed method does not result in a structural difference; therefore, the limitations recited therein are met by the combination of Schultz and Heermance.

Regarding claim 14, Schultz et al. ‘201 discloses a snow removal blade (440), the blade comprising:
a rolling body (480);
a removal knife (486) connected to a lower portion of said rolling body (480) and configured to slide adjacent to a road surface; and
a mixing and pressing member (516) arranged behind said removal knife (486) in a forward movement direction of the blade (440);
wherein the removal knife (486) and the mixing and pressing member (516) define a lateral snow outlet channel; and
said mixing and pressing member (516) configured to mix said layer of residual snow with said melting material arranged in said lateral outlet channel and to compress the residual snow mixed with said melting material on the road surface during forward movement of the blade.
Further regarding claim 14, Schultz et al. ‘201 fails to teach a feeding assembly.  Heermance ‘160 discloses a snow removal device comprising a lateral channel (i.e., the hollow of element 30) formed between a front edge member (32) and a rear edge member (32), wherein a feeding assembly comprising a snow melting material, the assembly comprising a plurality of delivery nozzles (51) and a circuit (50) for feeding the melting material to said nozzles, 10wherein said 15nozzles comprise respective outlets arranged in said channel for sending the melting material onto snow present in the lateral channel, and wherein the snow melting material is a liquid (the liquid component of steam per the express teaching for “a feed water storage tank” on p. 1, lines 58-61 of Heermance).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lateral snow outlet channel of Schultz such that it would have included a feeding assembly with delivery nozzles as suggested by Heermance.  The motivation for making the modification would have been to include means for facilitating removal of any snow or ice remaining after passage of the removal knife.
Still further regarding claim 14, the combination of Schultz and Heermance fails to teach the nozzles arranged closer to the mixing and pressing member than to the removal knife.  However, it would have been an obvious modification for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art blade such that the nozzles would have been arranged closer to the mixing and pressing member than to the removal knife, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this instance, the motivation for arranging the nozzles closer to the mixing and pressing member would have been to inhibit the accumulation of snow and ice on the same and, ultimately, buildup in the channel.
	Regarding claim 16, the combination of Schultz and Heermance fails to teach a control unit.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art blade with the addition of a control unit for orienting the plurality of delivery nozzles, since the examiner takes Official Notice of the same.  The motivation for making the modification would have been to impart remotely controlled mobility to the nozzles for directing the snow melting liquid as desired. 

Response to Arguments
Applicant's arguments filed 22 June 2022 have been fully considered but they are not persuasive.
Regarding claims 6 and 14, Applicant asserts the combination of Schultz ‘201 and Heermance ‘160 fails to teach snow melting material that is liquid.  The examiner again disagrees (see Advisory Action mailed 06 June 2022) and contends Heermance teaches the claim limitation (the liquid component of steam per the express teaching for “a feed water storage tank” on p. 1, lines 58-61 of Heermance).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
07 July 2022